t c summary opinion united_states tax_court dwan a thomas petitioner v commissioner of internal revenue respondent docket no 15322-04s filed date dwan a thomas pro_se miriam c dillard for respondent dean special_trial_judge this is a case arising under sec_6015 and sec_7463 as in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined petitioner was not entitled to relief from joint_and_several_liability for a dollar_figure underpayment_of_tax for tax_year pursuant to sec_6015 the issue for decision is whether respondent abused his discretion by denying petitioner’s request for relief from joint_and_several_liability under sec_6015 for the underpayment_of_tax some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed with the court petitioner resided in jacksonville florida background petitioner was married to shannon r flowers mr flowers and one child was born during the marriage they were legally married during but divorced in petitioner is a college graduate with a bachelor of science degree in health information management during she was enrolled in a master of business administration program at webster university during petitioner was employed as a director with shands jacksonville mr flowers was a high school graduate in with some college coursework he worked in automotive sales respondent assessed a dollar_figure deficiency due to a mathematical_or_clerical_error adjustment to the return see sec_6213 respondent later reduced the amount of tax due to dollar_figure because of the application of dollar_figure of withholding credits from mr flowers which credits were not reported on the return or credited when the math error adjustment was made the tax_liability for arose from a miscalculated dependent_care_credit petitioner and mr flowers timely filed a joint form_1040 u s individual_income_tax_return reflecting wages of dollar_figure and withholding credits of dollar_figure attached to the return was form_2441 child and dependent care expenses on which petitioner reported that she had paid child care expenses of dollar_figure and claimed a credit of dollar_figure it appears that instead of multiplying the child care expenses by percent petitioner calculated the credit by multiplying mr flowers’s earned_income of dollar_figure by percent petitioner prepared the joint tax_return herself and reviewed it before signing it the return reflected an overpayment of dollar_figure during their marriage petitioner and mr flowers maintained a joint checking account into which they both made deposits petitioner opened the household mail and reviewed the bank statements she acknowledged that she was generally aware of mr flowers’s finances as well as her own during her review of their bank statements petitioner discovered that mr flowers had hidden some withdrawals from her during the year respondent received from petitioner a form_8857 request for innocent spouse relief petitioner also submitted to respondent a completed form questionnaire for requesting spouse in which she provided a list of her monthly expenses those expenses total dollar_figure and are as follows dollar_figure rent food utilities telephone auto payment sec_585 auto insurance auto fuel repairs medical clothing credit card braces eyeglasse sec_956 tutoring ga sec_150 respondent determined petitioner was not entitled to relief from joint_and_several_liability for the understatement for tax_year pursuant to sec_6015 because petitioner knew or had reason to know of the item causing the understatement_of_tax and the item causing the understatement was partly attributable to petitioner discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse however may seek relief from joint_and_several_liability under sec_6015 to obtain relief from liability a spouse must qualify under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c a spouse may seek equitable relief under sec_6015 114_tc_324 114_tc_276 the court’s review of determinations under sec_6015 is not limited to the commissioner’s administrative record 122_tc_32 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir sec_6015 and c a taxpayer who satisfies all of the five requirements set forth in sec_6015 shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement sec_6015 282_f3d_326 5th cir affg 115_tc_183 alt v commissioner supra pincite alternatively under sec_6015 a taxpayer may receive proportionate relief through allocation of a deficiency between individuals who filed a joint_return and who are no longer married who are legally_separated or who have been living apart for the preceding months sec_6015 mandates that the understatement_of_tax be attributable to erroneous items of the nonrequesting spouse sec_6015 if the understatement is attributable to an erroneous item of the taxpayer or to both the taxpayer and the other individual filing the return the taxpayer is not entitled to relief under sec_6015 see eg bartak v commissioner tcmemo_2004_83 ellison v commissioner tcmemo_2004_57 doyel v commissioner tcmemo_2004_35 on her form_8857 petitioner indicated that the understatement_of_tax was not due to erroneous items of her spouse the court concludes that petitioner has failed to satisfy the requirement of sec_6015 further the knowledge a taxpayer possesses about the items underlying the liability could preclude relief under either or both sec_6015 or c under sec_6015 if the taxpayer fails to establish that in signing the return he or she did not know and had no reason to know that there was such understatement relief will be denied sec_6015 relief under sec_6015 will be denied to a taxpayer who had actual knowledge of the item giving rise to the deficiency sec_6015 in the context of a disallowed deduction actual knowledge is present if the taxpayer had actual knowledge of the factual circumstances which made the item unallowable as a deduction 116_tc_198 knowledge of the tax consequences resulting from the factual circumstances is not required id pincite petitioner admitted that she prepared the tax_return and calculated the dependent_care_credit the dependent_care_credit petitioner claimed on the return was almost seven times greater than the amount she actually paid for child care at trial petitioner conceded that her calculation was incorrect and that the amount of the deduction she claimed did not sound normal additionally petitioner admitted that she reviewed the return before signing it the court finds that petitioner had actual knowledge of the item giving rise to the deficiency the court concludes that petitioner is not entitled to relief under sec_6015 or c sec_6015 sec_6015 grants the commissioner discretion to relieve from joint_and_several_liability an individual who files a joint_return sec_6015 provides in pertinent part as follows sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability because relief from the understatement is not available to petitioner under sec_6015 or c she has satisfied one of the two prerequisites for relief under sec_6015 the other prerequisite is that it is inequitable to hold the individual liable for the unpaid tax taking into consideration all the facts and circumstances as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 sec_4 2000_1_cb_447 to be used in determining whether an individual qualifies for relief under that section revproc_2000_15 sec_4 c b pincite 1respondent’s determination is subject_to revproc_2000_ 2000_1_cb_447 which was in effect when respondent evaluated petitioner’s request and when respondent issued the notice_of_determination revproc_2000_15 supra has been superseded by revproc_2003_61 2003_32_cb_296 effective for requests for relief filed on or after date sets forth the threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent does not dispute that petitioner has satisfied those threshold conditions a requesting spouse satisfying all the applicable_threshold conditions may be relieved of all or part of the liability under sec_6015 if taking into account all the facts and circumstances the irs determines that it would be inequitable to hold the requesting spouse liable for the liability revproc_2000_15 sec_4 supra pincite revproc_2000_15 sec_4 and c b pincite sets forth six positive and six negative factors that are to be considered in determining whether to grant relief the revenue_procedure makes clear that no single factor is to be determinative in any particular case that all factors are to be considered and weighed appropriately and that the list of factors is not intended to be exhaustive the knowledge or reason to know factor the economic hardship factor and the legal_obligation to pay factor in revproc_2000_15 sec_4 b d and f c b pincite respectively are the opposites of the knowledge or reason to know factor the economic hardship factor and the legal_obligation to pay factor in revproc_2000_15 sec_4 d b and e respectively the attribution factor in revproc_2000_15 sec_4 a is substantially the opposite of the attribution factor in revproc_2000_15 sec_4 f consequently in the court’s review of the commissioner’s determination denying relief under sec_6015 the court has held that a finding with respect to the reason to know economic hardship legal_obligation and attribution factors ordinarily will weigh either in favor of or against granting equitable relief under sec_6015 ewing v commissioner t c pincite the court has also held that a finding that a requesting spouse did not receive a significant benefit from the item in issue weighs in favor of granting relief under sec_6015 id finally the court treats evidence that the remaining positive and negative factors are not applicable as evidence weighing neither in favor of nor against granting equitable relief ie as neutral id the sole factor in favor of petitioner here is the factor of marital status petitioner and her former husband were divorced in the remaining factors that are applicable tend to weigh against petitioner petitioner caused the mathematical error on the return and she had knowledge of the actual amounts she paid for child care petitioner also derived a significant benefit from her miscalculation in that the return reflected an overpayment of dollar_figure instead of an understatement of dollar_figure finally petitioner has failed to show that she would experience economic hardship if relief from the liability were not granted the court finds considering all the facts and circumstances that respondent did not abuse his discretion in denying petitioner equitable relief from joint and severable liability under sec_6015 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
